This cause having been heretofore submitted to the Court upon the transcript of the record of the decree herein, and upon briefs and arguments of counsel for the respective parties, and the record having been seen and inspected, the Court being now advised of its judgment to be given in the premises, it seems to the Court that there is no error in said decree appealed from. It is therefore considered, ordered and adjudged by this Court that the stay order applied for be denied, and the decree of the Circuit Court be, and the same is hereby affirmed. For the proceedings to which this subsequently instituted chancery case relates, see Ferlita vs. Figarotta (opinion filed this Term, August 24, 1932), 106 Fla. 578, 145 Sou. Rep. 605.
Stay order denied. Decree appealed from affirmed.
WHITFIELD, P.J., AND TERRELL AND DAVIS, J.J., concur.